Case: 18-30581   Doc# 77   Filed: 12/19/18   Entered: 12/19/18 14:30:18   Page 1 of 21
Case: 18-30581   Doc# 77   Filed: 12/19/18   Entered: 12/19/18 14:30:18   Page 2 of 21
Case: 18-30581   Doc# 77   Filed: 12/19/18   Entered: 12/19/18 14:30:18   Page 3 of 21
Case: 18-30581   Doc# 77   Filed: 12/19/18   Entered: 12/19/18 14:30:18   Page 4 of 21
Case: 18-30581   Doc# 77   Filed: 12/19/18   Entered: 12/19/18 14:30:18   Page 5 of 21
Case: 18-30581   Doc# 77   Filed: 12/19/18   Entered: 12/19/18 14:30:18   Page 6 of 21
Case: 18-30581   Doc# 77   Filed: 12/19/18   Entered: 12/19/18 14:30:18   Page 7 of 21
Case: 18-30581   Doc# 77   Filed: 12/19/18   Entered: 12/19/18 14:30:18   Page 8 of 21
Case: 18-30581   Doc# 77   Filed: 12/19/18   Entered: 12/19/18 14:30:18   Page 9 of 21
Case: 18-30581   Doc# 77   Filed: 12/19/18 Entered: 12/19/18 14:30:18   Page 10 of
                                         21
Case: 18-30581   Doc# 77   Filed: 12/19/18 Entered: 12/19/18 14:30:18   Page 11 of
                                         21
Case: 18-30581   Doc# 77   Filed: 12/19/18 Entered: 12/19/18 14:30:18   Page 12 of
                                         21
Case: 18-30581   Doc# 77   Filed: 12/19/18 Entered: 12/19/18 14:30:18   Page 13 of
                                         21
Case: 18-30581   Doc# 77   Filed: 12/19/18 Entered: 12/19/18 14:30:18   Page 14 of
                                         21
Case: 18-30581   Doc# 77   Filed: 12/19/18 Entered: 12/19/18 14:30:18   Page 15 of
                                         21
Case: 18-30581   Doc# 77   Filed: 12/19/18 Entered: 12/19/18 14:30:18   Page 16 of
                                         21
Case: 18-30581   Doc# 77   Filed: 12/19/18 Entered: 12/19/18 14:30:18   Page 17 of
                                         21
Case: 18-30581   Doc# 77   Filed: 12/19/18 Entered: 12/19/18 14:30:18   Page 18 of
                                         21
Case: 18-30581   Doc# 77   Filed: 12/19/18 Entered: 12/19/18 14:30:18   Page 19 of
                                         21
Case: 18-30581   Doc# 77   Filed: 12/19/18 Entered: 12/19/18 14:30:18   Page 20 of
                                         21
Case: 18-30581   Doc# 77   Filed: 12/19/18 Entered: 12/19/18 14:30:18   Page 21 of
                                         21
